               Case 3:19-cv-02425-EMC Document 14 Filed 08/08/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
     Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com

 5   Attorney for Plaintiff

 6
 7
 8                                          UNITED STATES DISTRICT COURT

 9                                         NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN FRANCISCO DIVISION

11   ALLISON JAVITCH, an individual                             Case No. 3:19-cv-02425-EMC

12                            Plaintiff,                        NOTICE OF SETTLEMENT

13   v.

14   PEAK SIX POWER AND GAS, LLC, et. al.

15                       Defendants.

16
            NOW COMES THE PLAINTIFF, by and through her attorney of record, to respectfully notify
17
     this Honorable Court that this case has settled. Plaintiff requests that this Honorable Court vacate all
18
     pending dates and deadlines, including the Initial Case Management Conference currently scheduled for
19   August 29, 2019, at 9:30 a.m. Plaintiff requests the Court allow sixty (60) days for the Parties to file a
20   stipulation of dismissal. This Court shall retain jurisdiction over this matter until fully resolved.
21
22
23
24
25
26
27
                                                            1
28                                                                                               3:19-cv-02425-EMC
             Case 3:19-cv-02425-EMC Document 14 Filed 08/08/19 Page 2 of 2




 1   Dated: August 8, 2019
                                        Respectfully submitted,
 2
                                        By: /s/ Mark L. Javitch          .
 3                                      Plaintiff’s Attorney

 4                                      Mark L. Javitch (SBN 323729)
                                        Javitch Law Office
 5                                      480 S. Ellsworth Ave
                                        San Mateo, CA 94401
 6                                      Telephone: 650-781-8000
                                        Facsimile: 650-648-0705
 7                                      mark@javitchlawoffice.com

 8                                      Attorney for Plaintiff
                                        ALLISON JAVITCH
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               2
28                                                                       3:19-cv-02425-EMC
